        CASE 0:10-cr-00338-ADM-JSM Doc. 386 Filed 12/07/20 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

United States of America,

                       Plaintiff,
                                                     MEMORANDUM OPINION
               v.                                    AND ORDER
                                                     Criminal No. 10-338(4) ADM/JSM
Tavarian Troyorvay McDonald,

                  Defendant.
______________________________________________________________________________

Thomas M Hollenhorst, Assistant United States Attorney, Minneapolis, MN, on behalf of
Plaintiff.

Tavarian Troyorvay McDonald, pro se.
______________________________________________________________________________

                                      I. INTRODUCTION

       This matter is before the undersigned United States District Judge for a ruling on

Defendant Tavarian Troyorvay McDonald’s (“McDonald”) pro se Motion to Reduce Sentence

[Docket No. 366]. McDonald requests a sentence reduction on two grounds. First, he requests

immediate release under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A). Second,

he asks that his sentence be reduced from 240 months to 180 months under the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).

       Plaintiff United States of America (the “Government”) has filed a Response [Docket No.

376] arguing that McDonald is not entitled to compassionate release, but agreeing that

McDonald’s sentence should be reduced to 180 months under the First Step Act. For the reasons

set forth below, McDonald’s Motion is denied as to his request for compassionate release and

granted as to his request for a sentence reduction under the First Step Act.
        CASE 0:10-cr-00338-ADM-JSM Doc. 386 Filed 12/07/20 Page 2 of 10




                                      II. BACKGROUND

       On December 14, 2010, McDonald and four co-defendants were charged in a multi-count

Indictment with federal drug trafficking of cocaine base (“crack”). Indictment [Docket No. 1].

McDonald was charged in Count 1 with conspiring from 2005 to December 14, 2010 to

distribute 50 grams or more of crack. Id. at 1–2. On March 31, 2011, the Government filed an

Information [Docket No. 125] establishing that McDonald had a prior felony drug offense.

       Count 1 of the Indictment charges McDonald under 21 U.S.C. § 841(b)(1)(A), which at

the time of the Indictment carried a mandatory minimum sentence of 20 years for a defendant

with a prior felony drug offense. Section 841(b)(1)(A) was amended by the Fair Sentencing Act

(“FSA”) on August 3, 2010, four months before the conspiracy had ended and McDonald was

charged. See Fair Sentencing Act, Pub. L. No. 111-220, 124 Stat. 2372. The FSA increased the

quantity of crack cocaine needed to trigger the penalties in § 841(b)(1)(A) from 50 grams to 280

grams. Id. The FSA also amended § 841(b)(1)(B), which carried an mandatory minimum

sentence of 10 years for a defendant with a prior drug offense. The FSA increased the quantity

of crack needed to trigger the penalties in § 841(b)(1)(B) from 5 grams to 28 grams. Id.

Although the FSA was in effect at the time McDonald was indicted, Count 1 charged the 50-

gram-or-more conspiracy under § 841(b)(1)(A), rather than under § 841(b)(1)(B).

       In April 2011, McDonald entered a plea of guilty to the conspiracy charge in Count 1.

See Min. Entry [Docket No. 131]; Plea Agreement [Docket No. 133]. As part of the Plea

Agreement, McDonald was held responsible for between 840 grams and 2.8 kilograms of crack.

Plea Agreement ¶ 6.a. The Plea Agreement states that the statutory penalty for the charge in

Count 1 (conspiring to distribute 50 grams or more of crack cocaine) is 20 years to life based on


                                                2
         CASE 0:10-cr-00338-ADM-JSM Doc. 386 Filed 12/07/20 Page 3 of 10




the Information establishing McDonald’s prior drug offense. Id. ¶ 4. Again, this statutory

penalty range corresponds to the pre-FSA penalty structure for crack offenses. Under the post-

FSA penalty structure, the penalty range would have been 10 years to life under 21 U.S.C.

§ 841(b)(1)(B).

         The Probation Office prepared a Presentence Investigation Report (“PSR”) which, like

the Indictment, stated that McDonald’s offense was conspiring to distribute 50 grams or more of

crack and that the penalty range for this offense was 20 years to life in prison. PSR at F.1. The

PSR also found that McDonald was accountable for between 840 grams and 2.8 kilograms of

crack cocaine. Id. ¶ 29. The PSR further determined that McDonald was a career offender. Id.

¶ 45. Because McDonald’s offense of conviction carried a statutory maximum penalty of life,

his base offense level was 37 under the career-offender sentencing guideline, U.S.S.G. § 4B1.1.

Id. With a 3-level adjustment for for acceptance of responsibility, McDonald’s total offense

level was 34. Id. McDonald’s career offender status placed him in Criminal Category VI. Id.

¶ 62. His resulting guideline range at sentencing was 262 to 327 months imprisonment. Id.

¶ 102.

         McDonald was sentenced on August 11, 2011. Min. Entry [Docket No. 167]; Sentencing

J. [Docket No. 168]. The Court departed downward from the 262 to 327 month guidelines range

and sentenced McDonald to a term of 240 months, the mandatory minimum sentence under 21

U.S.C. § 841(b)(1)(A) for a defendant with a prior felony drug offense. Sentencing J. at 3.

         McDonald is currently incarcerated at the Federal Correctional Institution in Oxford,

Wisconsin (“Oxford FCI”) and has served over 9 ½ years of his 20-year prison term. Gov’t Ex.

1 [Docket No. 375, Attach. 1] at 2. His projected release date is June 3, 2028. See Federal


                                                 3
        CASE 0:10-cr-00338-ADM-JSM Doc. 386 Filed 12/07/20 Page 4 of 10




Bureau of Prisons Inmate Locator, https://www.bop.gov/inmateloc/ (last visited Dec. 7, 2020).

During his time in custody, McDonald has participated in prison programming, including the

residential drug abuse program and courses in word processing, finance, and other topics. See

Mot. Ex. 1 [Docket No. 366, Attach. 1]. He has incurred several disciplinary violations in the

past, but has not had an incident report in almost two years. See Gov’t Exs. [Docket No. 375,

Attach. 4] at 1–5.

       McDonald, age 45, now asks the Court to grant him immediate release under the

compassionate release statute, or to reduce his sentence to 180 months. McDonald argues that

extraordinary and compelling reasons warrant his immediate release because he suffers from a

skin condition that could put him at high risk for serious illness or death from COVID-19.

McDonald also argues that he is entitled to a sentence reduction because the mandatory

minimum sentence that applies to his offense was reduced under the First Step Act. McDonald’s

sister has written a letter in support of McDonald’s release. Letter [Docket No. 384] at 2. She

states that she is willing to help to support him financially and to assist him in finding

employment. Id.

       The Government opposes McDonald’s request for compassionate release, but agrees that

a sentence reduction to a term of 180 months is warranted under the First Step Act.

                                        III. DISCUSSION

A. Compassionate Release

       Generally, a “court may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c). One of the few exceptions to this general rule is the compassionate release

provision of 18 U.S.C. § 3582(c)(1)(A). Under this provision, a court may reduce a term of


                                                  4
        CASE 0:10-cr-00338-ADM-JSM Doc. 386 Filed 12/07/20 Page 5 of 10




imprisonment if, “after considering the factors set forth in section 3553(a),” the court finds that

“extraordinary and compelling reasons” warrant a sentence reduction, “and that such a reduction

is consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A).

       The Sentencing Commission’s applicable policy statement defines “extraordinary and

compelling” reasons to include serious medical conditions or cognitive impairments “that

substantially diminish[] the ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to recover.” U.S.S.G.

§ 1B1.13 comment n.1(A)(ii). “[R]ehabilitation of the defendant is not, by itself, an

extraordinary and compelling reason for purposes of th[e] policy statement.” U.S.S.G. § 1B1.13

comment n.3. The policy statement also requires the court to determine that “[t]he defendant is

not a danger to the safety of any other person or to the community” before a sentence reduction

may be granted under § 3582(c)(1)(A). U.S.S.G. § 1B1.13(2).

       A defendant may not bring a motion for compassionate release until after the defendant

has “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring

a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

McDonald has satisfied the exhaustion requirement because he filed a request for release with

the Warden of his facility which was denied. See Gov’t Exs. [Docket No. 375, Attach. 2]. His

motion is therefore ripe for review.

       When considering compassionate release motions in the context of the COVID-19

pandemic, courts have required an inmate to show both a “particularized susceptibility to the


                                                  5
        CASE 0:10-cr-00338-ADM-JSM Doc. 386 Filed 12/07/20 Page 6 of 10




disease” and “a particularized risk of contracting the disease at his prison facility.” United States

v. Miland, No. 16–0159 (WMW), 2020 WL 3249259, at *3 (D. Minn. June 16, 2020) (quoting

United States v. Feiling, No. 3:19–112 (DJN), 2020 WL 1821457, at *7 (E.D. Va. Apr. 10,

2020)); accord United States v. Ramirez, No. 17-10328-WGY, 2020 WL 2404858, at *3 (D.

Mass. May 12, 2020); United States v. Shamilov, No. 19-cr-238 (SRN), 2020 WL 2029600, at

*3 (D. Minn. Apr. 28, 2020).

       McDonald argues he has idiopathic urticaria (medical term for hives), and that this skin

condition places him at high risk of severe illness or death from COVID-19. However,

idiopathic urticaria is not listed among the medical conditions recognized by the Centers for

Disease Control and Prevention as risk factors for COVID-19. See CDC, Coronavirus Disease

2019, People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-condit

ions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%

2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited Dec. 7, 2020).

       The Court thus finds that McDonald has not demonstrated extraordinary and compelling

reasons warranting compassionate release.

B. First Step Act

       McDonald also argues he is entitled to a sentence reduction under the First Step Act,

because the Act reduced the mandatory minimum under § 841(b)(1)(A) for a person with a prior

felony drug offense from 20 years to 15 years. This amendment is incorporated in § 401 of the

First Step Act, which was enacted in 2018. However, this amendment does not apply to

McDonald because § 401 is not retroactive for defendants who have already been sentenced.


                                                 6
        CASE 0:10-cr-00338-ADM-JSM Doc. 386 Filed 12/07/20 Page 7 of 10




See United States v. Grant, 813 F. App’x 246, 249 (8th Cir. 2020) (holding “the First Step Act . .

. does not make the section 401 amendments retroactive”).

       Nevertheless, a different provision of the First Step Act, namely § 404, does apply to

McDonald. Section 404 of the First Step Act made Section 2 of the FSA retroactive. Section 2

of the FSA increased the amount of crack cocaine needed to trigger mandatory minimum

sentences under § 841(b)(1) by raising the threshold in § 841(b)(1)(A) from 50 grams to 280

grams, and the threshold in § 841(b)(1)(B) from 5 grams to 28 grams. United States v.

McDonald, 944 F.3d 769, 771 (8th Cir. 2019).

       In making Section 2 of the FSA retroactive, § 404(b) of the First Step Act provides:

           A court that imposed a sentence for a covered offense may, on motion of the
           defendant, the Director of the Bureau of Prisons, the attorney for the
           Government, or the court, impose a reduced sentence as if sections 2 and 3
           of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered
           offense was committed.

Pub. L. No. 115-391, 132 Stat. 5194. A “covered offense” is defined as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of the Fair

Sentencing Act . . . , that was committed before August 3, 2010.” First Step Act § 404(a).

       When considering whether to reduce a sentence under § 404 of the First Step Act, a court

“proceeds in two steps.” McDonald, 944 F.3d at 772. First, the court decides whether the

defendant is eligible for relief under § 404. Second, if the defendant is eligible, the court decides

in its discretion whether a reduction should be granted. Id.

       1. Eligibility

               a. Jurisdiction under Section 404(c) of the First Step Act

       Section 404(c) of the First Step Act prohibits courts from entertaining a § 404 motion “if


                                                  7
        CASE 0:10-cr-00338-ADM-JSM Doc. 386 Filed 12/07/20 Page 8 of 10




the sentence was previously imposed or previously reduced in accordance with the amendments

made by sections 2 and 3 of the Fair Sentencing Act of 2010.” The record substantiates that

McDonald was charged with, pled to, and was convicted of a 50-gram-or-more crack offense, yet

the statutory penalty range applied at sentencing was the pre-FSA penalty range for crack

offenses, rather than the post-FSA range. Because McDonald was not sentenced in accordance

with the FSA, the Court has authority to consider his motion under § 404.

               b. Covered Offense

       The First Step Act applies to “offenses, not conduct,” and a defendant’s statute of

conviction determines whether the defendant is eligible for relief. McDonald, 944 F.3d at 772;

United States v. Banks, 960 F.3d 982 (8th Cir. 2020); United States v. Goolsby, 806 F. App’x

502 (8th Cir. 2020).

       The offense for which McDonald was convicted was conspiracy to possess and distribute

“50 grams or more” of crack. Indictment at 1–2; Plea Agreement at 1. Because the Fair

Sentencing Act reduced the penalties for a 50-gram crack offense, McDonald is eligible for a

reduction. See Banks, 960 F.3d at 984 (“Because the statutes of conviction in [the defendant’s]

case required only proof that he distributed or conspired to distribute 50 grams of cocaine base,

and the Fair Sentencing Act reduced the penalties for a 50-gram offense, he is eligible for a

reduction.”); Goolsby, 806 F. App’x at 503.

       2. Discretion to Grant Relief

       Having concluded that McDonald is eligible for relief, the Court next determines whether

a reduction should be granted. Here, a sentence reduction is warranted because a sentence of

180 months would make McDonald’s sentence more proportionate to those of his co-defendants.


                                                8
        CASE 0:10-cr-00338-ADM-JSM Doc. 386 Filed 12/07/20 Page 9 of 10




All defendants in this case were held responsible for the same quantity of cocaine base (840

grams to 2.8 kilograms) and considered to be average participants, yet the four co-defendants all

received lower sentences in the range of 120 to 188 months. McDonald received the longest

sentence because of his prior felony drug offense. This reduction in sentence still appropriately

reflects the culpability of the conspirators.

       Additionally, were McDonald charged today, the Government would likely allege a

conspiracy to distribute 280 grams (rather than 50 grams) of crack, coupled with the filing of an

Information concerning McDonald’s prior serious drug felony. This charge would now carry a

mandatory minimum sentence of 15 years (i.e., 180 months). See 21 U.S.C. § 841(b)(1)(A).

Reducing McDonald’s sentence to 180 months is consistent with the sentencing factors in

18 U.S.C. § 3553(a). The reduced sentence is a substantial downward departure from the bottom

of the guideline range of 262 to 327 months, but remains sufficient to satisfy the sentencing

goals of deterrence, respect for the law, and just punishment.

       Accordingly, McDonald’s sentence is reduced to a prison term of 180 months, followed

by a supervised release period of 8 years.

                                        IV. CONCLUSION

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Tavarian Troyorvay McDonald’s pro se Motion to

Reduce Sentence [Docket No. 366] is GRANTED IN PART and DENIED IN PART as

follows:

       1.      McDonald’s request for compassionate release is DENIED;

       2.      McDonald’s request for a sentence reduction under the First Step Act is
               GRANTED; and

                                                 9
      CASE 0:10-cr-00338-ADM-JSM Doc. 386 Filed 12/07/20 Page 10 of 10




      3.     McDonald’s sentence is reduced to a prison term of 180 months, followed by a
             supervised release period of 8 years.

                                                 BY THE COURT:



                                                     s/Ann D. Montgomery
                                                 ANN D. MONTGOMERY
                                                 U.S. DISTRICT COURT

Dated: December 7, 2020




                                            10
